Case 2:20-cv-16336-MCA-MAH Document 7-2 Filed 01/15/21 Page 1 of 1 PageID: 85




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

 VICTORIA SIDLE, individually and
 on behalf of all others similarly          Case No. 2:20-cv-16336
 situated,
                                [PROPOSED] ORDER GRANTING
                    Plaintiffs, DEFENDANT’S MOTION TO
          -against-             DISMISS PLAINTIFF’S
                                COMPLAINT
 WAKEFERN FOOD CORP.,

 Defendant.


       This matter, having been brought before the Court upon a Motion to Dismiss

Plaintiff’s Complaint under Federal Rule of Civil Procedure 12(b)(6) by Defendant

Wakefern Food Corp., and the Court having considered the matter;


       IT IS on this _____ day of ______________ 2021, ORDERED that

Defendant’s Motion to Dismiss shall be and hereby is GRANTED. This case is

dismissed in its entirety with prejudice.




                                        _________________________________
                                        HON. MADELINE COX ARLEO
                                        UNITED STATES DISTRICT JUDGE




FH5225405.2
